Citation Nr: 0520093	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, hypertension, myocardial infarction, and coronary 
artery bypass grafting, including as secondary to 
service-connected meningococcal meningitis, pericarditis, and 
myocarditis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In November 2003, the Board remanded the present matter for 
additional development.  The case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  Coronary artery disease, myocardial infarction, 
hypertension and coronary artery bypass grafting were not 
manifest during service or within 1 year of separation and 
are unrelated to service.

2.  Coronary artery disease, myocardial infarction, 
hypertension and coronary artery bypass grafting disability 
were not caused, in whole or in part, by the veteran's 
service-connected meningococcal meningitis, pericarditis, and 
myocarditis.


CONCLUSIONS OF LAW

1.  Coronary artery disease, myocardial infarction, 
hypertension and coronary artery bypass grafting were not 
incurred in or aggravated by service and cardiovascular-renal 
disease to include hypertension may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Coronary artery disease, myocardial infarction, 
hypertensionand coronary artery bypass grafting are not 
proximately due to or the result of service-connected 
meningococcal meningitis, pericarditis, and myocarditis.  
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the May 2000 rating decision was 
promulgated did the AOJ, in July 2001, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that VA needed specific 
evidence from him and that he should return VA Form 21-4142 
authorization forms and that he could get records himself and 
send them to VA. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in July 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, a 
VA examination was conducted in June 1999.  The veteran sent 
VA a September 2002 letter from a private physician in 
November 2002.  A supplemental statement of the case was 
issued in November 2002 and the Board remanded the case to 
the RO for a second VA examination in December 2004.  The 
timing-of-notice error was sufficiently remedied by the 
process carried out before and after the July 2001 VCAA 
letter so as to provide the claimant with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  The timing-of-notice error was 
thus nonprejudicial in this case because the error did not 
affect the essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, VA examination reports, 
and private medical reports are of record.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual background

Service connection is in effect for static meningococcal 
meningitis, pericarditis, and myocarditis.

A June 1969 service hospital summary indicates that the 
veteran had a flu-like illness and became semicomatose and 
had nuchal rigidity.  A lumber puncture was purulent and 
meningococci were verified by cultures.  Penicillin was 
prescribed.  He developed tachypnea, increased temperature, 
pleuritic chest pain, tachycardia, and a drop in blood 
pressure.  Central venous pressure was high and the cardiac 
silhouette was enlarged and the clinical diagnosis of 
pericardial effusion was made.  Fluid was tapped from the 
pericardium and a second tap produced no fluid.  He was 
transferred to a hospital.  There, his blood pressure was 
102/70.  His chest was symmetrical.  There was no jugular 
venous distention or paradoxical pulse and the peripheral 
pulses including the carotids were normal.  No extra sounds 
were heard at admission.  It was felt that a soft pericardial 
rub was present.  The abdominal and extremity examinations 
were essentially remarkable.  Serial electrocardiograms 
initially showed diffuse ST changes of pericarditis.  Later, 
tracing was within normal limits.  At the time of discharge 
for convalescent leave, electrocardiogram showed T-wave 
inversion in 2, 3, and AVF.  Serial chest films showed 
gradual diminution in the size of the heart to a normal 
configuration.  There were left and right pleural effusions 
which responded to thoracentesis.  Eventually at the time for 
convalescent leave, bilateral pleural reaction was present.  

On admission it was elected to observe the veteran for signs 
of developing cardiac tamponade and these were not 
forthcoming.  He was digitalized at about the same time his 
cardiac size began to decrease.  Digoxin was stopped and he 
continued to do well.  By June, it was felt that full 
treatment had been completed.  Initially, the cardiac size 
was so large that abnormalities at the left base could not be 
appreciated.  However, as the heart size began to diminish, 
it was apparent that a left pleural effusion was present.  A 
right pleural effusion was tapped in June 1969, productive of 
fluid.  By early June, he was ambulating fully about the 
hospital and continued to do so until being placed on 
convalescent leave.  The final diagnoses were meningococcal 
septicemia with meningitis, myocarditis, and pericarditis; 
and bilateral pleural effusion secondary to the first 
diagnosis.  He was placed on convalescent leave.  

In July 1969, he was discharged from the hospital after 
convalescence for meningococcemia meningitis.  An 
electrocardiogram was essentially within normal limits.  
Chest film showed pleural reaction and a normal cardiac size.  

Later in July 1969 the veteran was seen for chest pain which 
was sharp, starting out light and building up.  Internal 
medicine described the pain as a left anterior pleuritic type 
of chest pain for 3-4 days.  Examination revealed the chest 
was clear to percussion and auscultation.  The heart had a 
regular sinus rhythm without murmur.  The point of maximum 
impulse was forceful and there were no rubs.  A film was 
normal except for a possible blurred left cardiac border.  An 
electrocardiogram was normal.  The impression was possible 
post-pericardotomy syndrome.  

In December 1970, a chest X-ray revealed slight rotation of 
the trachea toward the right with the trachea still being 
midline.  There was some blunting of the right costophrenic 
angle.  The overall heart size was within normal limits.  
There were some scattered linear interstitial type densities 
in the hilar regions with one in particular being prominent 
at the cardiac apex.  The impression was blunting of the 
right costophrenic angle which might be post-inflammatory in 
nature or perhaps represent a small degree of effusion.  

On service separation examination in April 1972, the 
veteran's chest and vascular system were normal and his blood 
pressure was 130/70.  

He was re-evaluated for myocarditis in May 1972.  Physical 
examination was completely normal with a normal point of 
maximum impulse, normal carotid, clear lungs, and no edema.  
He had a physiologic S3.  An electrocardiogram was within 
normal limits.  Chest X-ray revealed a normal size heart with 
no evidence of disease.  The report indicates that there was 
a hospital course and that the veteran was asymptomatic in 
the hospital.  Because of the unavailability of the 
treadmill, he would run up 6 flights of stairs with a normal 
response in heart rate and no physical evidence of cardiac 
impairment.  It was felt that he had no limitations and no 
residual of his myocarditis.  The diagnosis was status post 
meningococcal pericarditis, myocarditis, and meningitis, with 
no residual.  He was to be discharged without meeting a 
medical board since at present he had no residual disease.  

On VA examination in February 1973, the veteran had good 
carotid artery pulsations to palpation.  The cardiac 
mechanism was that of a normal sinus rhythm.  Heart sounds 
were of normal intensity and character.  No murmur or rub was 
noted and the point of maximum impulse was in the 
midclavicular line.  He had good carotid and peripheral 
pulses.  There was no evidence of dependent edema or cervical 
vein engorgement.  Sitting at rest, his pulse was 100 and 
regular.  Blood pressure was 120/82 in the left arm sitting.  
An electrocardiogram revealed a normal sinus rhythm.  There 
was an IV conduction defect.  The diagnosis was status post 
meningococcal septicemia, recovered.  

December 1995 private medical records indicate that the 
veteran had been admitted through the emergency room on low 
risk chest pain protocol.  The veteran reported that at age 
18, he had developed spinal meningitis complicated by 
bilateral pleural effusions and a large pericardial effusion 
which was drained.  He reported that he had had no further 
problems until May of 1989 when he was admitted with left 
sided chest pain.  Serial enzymes and electrocardiograms were 
negative for myocardial infarction.  He then underwent 
outpatient stress testing by Dr. Stocks, and it was negative 
for myocardial ischemia.  The night of the emergency room 
visit, the veteran had been playing cards and developed the 
abrupt onset of severe, dull, right sided chest pain 
radiating to his back and shoulder associated with profuse 
diaphoresis.  In route to the emergency room, he was given 
nitroglycerin which afforded pain relief.  The veteran 
reported that he had never experienced exertional chest pain.  
Review of his systems was entirely noncontributory.  The 
electrocardiogram taken on admission showed a normal sinus 
rhythm, complete right bundle branch block, and ST-T-wave 
changes in the right precordial lead which might be secondary 
to the conduction defect under ischemia.  A second EKG was 
taken about 45 minutes later, showing moderate improvement in 
the right precordial ST-T-wave changes.  A 3rd 
electrocardiogram taken later with recurrent chest pain 
revealed slight ST-segment elevation in V1 and V2 with 
persistent right bundle branch block.  The impression was 
coronary artery disease manifested by acute small non-Q-wave 
septal infarction and by a complete right bundle branch 
block.  History of spinal meningitis complicated by pleural 
effusions and pericardial effusion was also reported.  

A cardiac catheterization was carried out during the private 
hospitalization in December 1995.  He underwent 2-vessel 
coronary artery bypass surgery.  Subsequent treatment and 
diagnosis of coronary artery disease are shown.  

On VA heart examination in June 1999, the veteran reported a 
history of hospitalization in 1969 for spinal meningitis.  
His chart revealed that in May 1969 he was seen for 
myocarditis and that he had meningococcal meningitis and 
developed pleural and pericardial effusions and myocarditis.  
Pericardiocentesis and thoracentesis and IV penicillin with 
good response and a July 1969 return to active duty were 
noted.  The veteran reported that between 1969 to 1995, he 
was exercising on a regular basis and did not have any 
problem with shortness of breath or chest pain and by his 
report he was asymptomatic.  After physical examination, the 
VA physician indicated that he had had meningococcal 
meningitis and pericardial effusion and myocarditis in 1969.  
However, about 25 years later, he had developed coronary 
artery disease and was ruled in for myocardial infarction.  
The question of whether his history of myocarditis and 
meningitis was related to his coronary artery disease was 
noted to have been asked.  The examiner stated that the 
veteran's meningitis, by itself, was probably not related to 
his development of coronary artery disease.  He stated, 
however, that there is a correlation between development of 
myocarditis and premature coronary artery disease.  It was 
not clear to the examiner to what extent the veteran had 
myocarditis.  However, it appeared that as a complication of 
the immune system to the meningococcal bug, he developed 
myocarditis.  

Review of his past medical history and also family history 
also indicated that his brother and also his father died of 
premature coronary artery disease and the veteran also had a 
longstanding history of smoking and by his report he had 
smoked about 60 pack years of cigarettes.  In 1995, 
myocardial infarction was ruled in and he was noted to have 
evidence of coronary artery disease.  However, the examiner 
stated that it should be pointed out that the veteran was 
doing well from 1969 until 1995 and there was no evidence of 
any heart disease.  In his medical opinion, it was more 
likely than not that the veteran's meningococcal meningitis 
and myocarditis were unrelated to his development of coronary 
artery disease.  It appeared that his coronary artery disease 
had more of a genetic basis and also as a result of his male 
gender and smoking than it was related to the history of 
myocarditis.  He had had meningococcal meningitis and 
myocarditis as a complication of it.  However, the extent of 
myocarditis was probably mild since he did not have any 
evidence of heart failure or any subsequent history of heart 
disease.  The reason for the opinion was the fact that the 
veteran had 2 different processes in effect.  Initially he 
had a myocarditis as a result of meningitis.  However, the 
development of coronary artery disease was a different issue 
and a different disease process that was most likely not 
related to his meningococcal disease.  Diagnosis 1 was 
history of meningococcemia and meningitis complicated by 
pericarditis and myocarditis.  Diagnosis 2 was coronary 
artery disease status post bypass operation.  

On VA examination in December 2004, the examiner reviewed the 
veteran's claims folder in its entirety including the service 
medical records.  The issue to be addressed was whether there 
was any causal relationship between the veteran's 
service-connected meningococcal meningitis, pericarditis, and 
myocarditis, and the development of coronary artery disease.  
The issue of aggravation of coronary artery disease by his 
service-connected condition also needed to be addressed.  

The December 2004 VA examiner noted that the veteran had had 
symptoms that brought him to the emergency room with chest 
pain or a panic attack in 1989.  A stress test was negative.  
In 1995, he had a non Q-wave septal myocardial infarction.  
An angiography showed a subtotal left anterior descending 
occlusion and a long 80-90 percent stenosis of the ramus 
intermedius.  He underwent 2-vessel bypass surgery and the 
operative note indicates that there was a severe pericarditis 
with tenacious intrapericardial adhesions.  The cardiac 
contractility was good, and his cardiac output was 6 liters.  
He noted a positive family history, in that the veteran's 
father died at age 58, a paternal uncle died at age 44, and a 
brother died at age 41 of a heart defect.  The veteran was 
smoking 2-3 packs a day up until the time of his myocardial 
infarction.  Additionally, hyperlipidemia was diagnosed and 
treatment started at the time of the myocardial infarction.  
He had hypertension which was diagnosed some time after the 
myocardial infarction.  

The December 2004 VA examiner noted that coronary examination 
revealed normal rate and rhythm without murmurs or gallops or 
thrusts.  There were no carotid bruits.  An electrocardiogram 
showed a right bundle branch block.  His most recent chest 
X-ray showed a normal heart size.  The diagnoses were 
meningococcal meningitis in 1969, complicated by pleural 
effusions, pericarditis, and myocarditis.  The examiner noted 
that the service medical records indicate that he had a full 
recovery and was asymptomatic at the time of his discharge 
from the air force in 1973.  The only residuals identified 
were the asymptomatic pericardial adhesions described in the 
1995 coronary artery bypass grafting operative report.  The 
other diagnoses were coronary artery disease, manifested by 
myocardial infarction with subsequent 2-vessel bypass 
surgery; hypertension on treatment; and hyperlipidemia on 
treatment.  

The December 2004 VA examiner stated that it was his medical 
opinion that the veteran's 1969 meningococcal meningitis, 
myocarditis, and pericarditis did not cause or aggravate the 
coronary artery disease which first manifested in 1996.  His 
reasons were that the records indicate that the veteran had 
had a full recovery from myocarditis and pericarditis, since 
heart size and electrocardiograms and exercise tolerance were 
normal when he left the air force.  There was no history of 
or records documenting any cardiac symptoms or residuals in 
the 1970's and 1980's.  The records from his 1995 myocardial 
infarction and bypass indicate that symptoms started in 1995 
and that the 1989 stress test was negative.  He further 
reasoned that the veteran had significant well recognized 
risk factors for coronary artery disease in his heavy 
smoking, his family history, and in his hyperlipidemia, and 
that the veteran reported that his hypertension was diagnosed 
a few years after the 1995 myocardial infarction.  The 
examiner reported that he researched 7 resources in regard to 
the issue.  None of them identified coronary artery disease 
as a complication of pericarditis or myocarditis, 
meningococcal or otherwise.  The examiner discussed the issue 
with a VA cardiologist and a VA infectious disease 
specialist.  Both stated that meningococcal meningitis, 
myocarditis, and pericarditis do not cause or aggravate 
coronary artery disease.  

Analysis

The veteran has appealed the denial of service connection for 
service connection for coronary artery disease, myocardial 
infarction, coronary artery bypass grafting, and 
hypertension, including as secondary to service-connected 
meningococcal meningitis, pericarditis, and myocarditis.  He 
does not assert that claimed disability was incurred in 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for arteriosclerosis or cardiovascular-renal disease, 
including hypertension, when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

Coronary artery disease, myocardial infarction, and coronary 
artery bypass grafting

The evidence shows that coronary artery disease, myocardial 
infarction, and coronary artery bypass grafting were not 
manifest in service and that arteriosclerosis was not 
manifest within one year of separation, and that these 
disabilities are unrelated to service or to the veteran's 
service-connected meningococcal meningitis, pericarditis, and 
myocarditis.

The veteran had pericarditis and myocarditis in service.  His 
chest and vascular system were normal on service separation 
examination in April 1972 and his blood pressure was 130/70.  
He was re-evaluated for myocarditis in May 1972.  The 
physical examination was completely normal and an 
electrocardiogram was within normal limits.  Chest X-ray 
revealed a normal size heart with no evidence of disease.  
Laboratory tests were all within normal limits.  He ran up 6 
flights of stairs with a normal response in heart rate and no 
physical evidence of cardiac impairment and it was felt that 
he had no limitations.  He had good carotid artery pulsations 
and his cardiac mechanism was of a normal sinus rhythm.  
Heart sounds were normal in intensity and character.  There 
was no evidence of dependent edema or cervical vein 
engorgement.  His blood pressure was 120/82 and an 
electrocardiogram revealed a normal sinus rhythm.  After 
service, a stress test was normal in 1989, with no evidence 
of myocardial ischemia.

Coronary artery disease was first diagnosed in December 1995.  
Electrocardiograms showed a right bundle branch block.  These 
symptoms and findings were not reported in service.  A 
myocardial infarction was not diagnosed in service or within 
1 year of separation.  It was diagnosed in 1995, and that is 
when the coronary artery bypass grafting occurred.

The VA examiner in June 1999 stated that the veteran had 
developed coronary artery disease and had had a myocardial 
infarction ruled in about 25 years after his in-service 
disease.  He reported that there was a correlation between 
the development of myocarditis and premature coronary artery 
disease but it was unclear to him to what extent the veteran 
had myocarditis.  He stated that it appeared that the 
veteran's coronary artery disease had more of a genetic basis 
and was also as a result of his male gender and smoking than 
it was related to the history of myocarditis.  He stated that 
the veteran had 2 different disease processes.  Initially, he 
had had a myocarditis.  The development of coronary artery 
disease was a different issue and a different disease process 
that was most likely not related to his meningococcal 
disease.  Meningococcemia and meningitis complicated by 
pericarditis and myocarditis were diagnosed separately from 
coronary artery disease status post bypass operation.

The December 2004 VA examiner reviewed the veteran's claims 
folder in its entirety including the service medical records.  
He noted in-service treatment and findings and progress of 
treatment.  He noted that at the time of a medical evaluation 
in May 1972 prior to separation, the examiner reported that 
the veteran had had no restrictions or symptoms of congestive 
heart failure or chest pain.  He noted that an 
electrocardiogram was normal and his heart size was normal on 
chest X-ray at the time.  He noted that the veteran had run 
up 6 flights of stairs and had a normal heart rate and 
response and no physical evidence of cardiac impairment after 
doing so.  He also noted that in February 1973, a chest X-ray 
was normal and that after service, the veteran had worked as 
a mechanic and played softball.  

The examiner stated that he did not get any history that the 
veteran had had any cardiac symptoms in that time period in 
the 1970's after leaving the air force.  He also noted that 
the veteran did not seek to have any medical attention for 
heart problems and that a stress test was negative after 
symptoms brought him to the emergency room with chest pain or 
a panic attack in 1989.  He noted that there was a myocardial 
infarction in 1995 and that the cardiac contractility at the 
time of bypass surgery was good and his cardiac output was 6 
liters.  The examiner considered the veteran's positive 
family history and the veteran's smoking history up until the 
time of his myocardial infarction and that hypertension was 
diagnosed after the myocardial infarction.  He noted that the 
service medical records indicate that the veteran had had a 
full recovery and was asymptomatic at discharge.  He stated 
that the only residuals identified were the pericardial 
adhesions.  

After reporting all of this, he opined that the veteran's 
1969 meningitis, myocarditis, and pericarditis did not cause 
or aggravate coronary artery disease.  He pointed out that 
coronary artery disease was first manifest in 1995.  He 
reasoned that the veteran had had a full recovery from 
myocarditis and pericarditis since his heart size and 
electrocardiogram and exercise tolerance were normal when he 
left the air force.  He added that there was no history of or 
records documenting any cardiac symptoms or residuals in the 
1970's and 1980's.  He stated that the records from the 
veteran's 1995 myocardial infarction and bypass indicated 
that symptoms started in 1995 and that the 1989 stress test 
was negative.  He indicated that the veteran had significant 
well recognized risk factors for coronary artery disease in 
his heavy smoking, family history, and hyperlipidemia and 
that the veteran's hypertension was diagnosed a few years 
after the 1995 myocardial infarction.  

He also reported that he had researched 7 resources in regard 
to the issue, and that none of them identified coronary 
artery disease as a complication of pericarditis or 
myocarditis.  He indicated that he had discussed the issue 
with a VA cardiologist and with a VA infectious disease 
specialist, and that they had both stated that meningococcal 
meningitis, myocarditis, and pericarditis do not cause or 
aggravate coronary artery disease.    

In summary, the evidence shows that coronary artery disease, 
myocardial infarction, and coronary artery bypass grafting 
were not manifest in service or within 1 year of separation 
and that the diseases are unrelated to service or to a 
service-connected disability.  

The 1999 VA examiner indicated that there was a correlation 
between the development of myocarditis and premature coronary 
artery disease, and that the veteran's coronary artery 
disease had more of a genetic basis and was a result of his 
male gender and smoking than it was related to the history of 
myocarditis.  He also stated that the veteran's meningitis, 
by itself, probably was not related to his development of 
coronary artery disease.  

Statements he made are evidence, or at least raise the 
argument, that the veteran's coronary artery disease was 
aggravated by his service-connected disability.  However, 
that examiner also indicated that there were 2 different 
disease processes in effect, and that the development of 
coronary artery disease was a different issue and a different 
disease process that was most likely not related to his 
meningococcal disease.  

The December 2004 VA examiner's opinion is in agreement with 
the June 1999 VA examiner's opinion that the veteran's 
coronary artery disease was not related to his meningococcal 
disease.  Additionally, the December 2004 VA examiner 
researched 7 resources in regard to the issue and discussed 
the issue with a VA cardiologist and with a VA infectious 
disease specialist, and both of them stated that 
meningococcal meningitis, myocarditis, and pericarditis do 
not cause or aggravate coronary artery disease.  

Therefore, we find that the opinions that the veteran's 
service-connected meningococcal meningitis, myocarditis, and 
pericarditis do not cause or aggravate coronary artery 
disease are very probative.

The probative evidence establishes that the veteran's 
coronary artery disease, myocardial infarction, and coronary 
artery bypass grafting did not occur in service.  It also 
establishes that they were first manifest many years after 
service; that they are unrelated to service; and that they 
are unrelated to his service-connected meningococcal 
meningitis, pericarditis, and myocarditis, including by way 
of aggravation.  

Accordingly, service connection for coronary artery disease, 
myocardial infarction, coronary artery bypass grafting, 
including as secondary to service-connected meningococcal 
meningitis, pericarditis, and myocarditis is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Hypertension

Because of the statutory and regulatory overlap between 
hypertension and certain other forms of cardiovascular 
disease, the issue must be addressed.  See 38 C.F.R. § 3.309.

The evidence shows the veteran's current hypertension was not 
manifested in service or within one year of separation, and 
that it is unrelated to service or to the veteran's 
service-connected meningococcal meningitis, pericarditis, and 
myocarditis.

The Board notes that the veteran had high central venous 
pressure in service in June 1969.  However, the veteran had 
had pericardial effusion.  After transfer to a hospital, his 
blood pressure was 102/70.  He was digitalized and his heart 
eventually diminished in size to a normal configuration.  
Digoxin was stopped and he continued to do well.  He was 
diagnosed with meningococcal septicemia with myocarditis and 
pericarditis, and bilateral pleural effusion secondary to it.  
Hypertension was not diagnosed in service and he was 
evaluated on several occasions in service after he became ill 
in June 1969.  His heart size was within normal limits in 
December 1970 and in May 1972 it was normal with no evidence 
of disease.  He was run up steps and examined before service 
discharge and hypertension was not diagnosed.  Hypertension 
was not diagnosed on VA examination in February 1973, when 
his blood pressure was measured and his cardiovascular system 
was examined.  Additionally, it was not diagnosed in 1995 
when he was treated for his myocardial infarction and in 
December 2004, he indicated that he had not had any cardiac 
symptoms in the 1970's after leaving the air force, and that 
he did not seek medical attention for any heart problems.  He 
also indicated in December 2004 that hypertension was 
diagnosed some time after the myocardial infarction.  The 
evidence shows that his current hypertension disability was 
not manifest in service or within 1 year of separation and 
that it is unrelated to service or to his service-connected 
meningococcal meningitis, pericarditis, and myocarditis.  It 
shows that it was first manifest many years after service.

Accordingly, service connection for hypertension, including 
as secondary to service-connected meningococcal meningitis, 
pericarditis, and myocarditis is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for coronary artery 
disease, myocardial infarction, hypertension and coronary 
artery bypass grafting, including as secondary to 
service-connected meningococcal meningitis, pericarditis, and 
myocarditis, is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


